                                              Case 1:20-cv-00385-AWI-SKO Document 1 Filed 03/13/20 Page 1 of 5


                                          1   BRUCE A. HARLAND, Bar No. 230477
                                              WEINBERG, ROGER & ROSENFELD
                                          2   A Professional Corporation
                                              1001 Marina Village Parkway, Suite 200
                                          3   Alameda, California 94501
                                              Telephone (510) 337-1001
                                          4   Fax (510) 337-1023
                                              E-Mail: bharland@unioncounsel.net
                                          5

                                          6   Attorneys for Defendant,
                                              SEIU, UNITED HEALTHCARE WORKERS-WEST
                                          7

                                          8                             UNITED STATES DISTRICT COURT

                                          9                            EASTERN DISTRICT OF CALIFORNIA

                                         10                                        FRESNO DIVISION

                                         11   GREG PRICE, , individually and on behalf of    No. CaseNumber
                                              all others similarly situated,
                                         12                                                  NOTICE OF REMOVAL
                                         13                               Plaintiff,

                                         14          v.
                                         15   SEIU, UNITED HEALTHCARE WORKERS-
                                              WEST, and DOES 1-10,
                                         16
                                                                          Defendant.
                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                NOTICE OF REMOVAL
      Alameda, California 94501
           (510) 337-1001
                                                Case No. CaseNumber
                                              Case 1:20-cv-00385-AWI-SKO Document 1 Filed 03/13/20 Page 2 of 5


                                          1          TO THE CLERK OF THE UNITED STATES DISTRICT COURT:

                                          2          PLEASE TAKE NOTICE that Defendant Service Employees International Union,

                                          3   United Healthcare Workers-West (“SEIU-UHW”) hereby removes this action, currently pending

                                          4   in the Superior Court of the State of California, County of Fresno, to the United States District

                                          5   Court for the Eastern District of California, Fresno Division. This Court has original/federal-

                                          6   question jurisdiction pursuant to 28 U.S.C. sections 1331 and 1441(a), (c). SEIU-UHW further

                                          7   states as follows in support of removal:

                                          8          THE REMOVED CASE

                                          9          1.      On January 14, 2020, Plaintiff Greg Price, purportedly on behalf of himself and

                                         10   others similarly situated, commenced a civil action against SEIU-UHW in the Superior Court of

                                         11   the State of California in and for the County of Fresno, Case Number 20CECG00176

                                         12   (“Complaint”).

                                         13          2.      Plaintiff’s Complaint alleges three causes of action: (1) violations of the Electronic

                                         14   Funds Transfer Act (“EFTA”), 15 U.S.C. section 1693 et seq.; (2) violations of the California

                                         15   Automatic Purchase Renewal Statute (“CAPRS”), Cal. Bus. & Prof. Code section 17600, et seq.;

                                         16   and (3) violations of the California Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code

                                         17   section 17600, et seq. All of Plaintiff’s claims are based on his contention that SEIU-UHW

                                         18   debited his bank account on a recurring basis without first obtaining written authorization, and

                                         19   without informing him of “price changes.” (Complaint, ¶ 2.) The latter two causes of action are

                                         20   derivative of the first cause of action in that they seek penalties and other relief for SEIU-UHW’s

                                         21   alleged failure to effectively communicate with Plaintiff regarding his recurring charges.

                                         22          3.      On February 25, 2020, Plaintiff emailed to SEIU-UHW’s counsel the Complaint, a

                                         23   Notice and Acknowledgement of Receipt of Summons and Complaint, the Civil Cover Sheet,

                                         24   Notice of Assignment, and Notice of Case Management Conference.

                                         25          4.      SEIU-UHW is in possession of the following documents:

                                         26          a)      Exhibit A – Complaint, filed January 14, 2020

                                         27          b)      Exhibit B – SEIU-UHW’s Notice and Acknowledgement of Receipt of Summons

                                         28   and Complaint, executed March 12, 2020
WEINBERG, ROGER &                                                                               1
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                 NOTICE OF REMOVAL
      Alameda, California 94501
           (510) 337-1001
                                                 Case No. CaseNumber
                                             Case 1:20-cv-00385-AWI-SKO Document 1 Filed 03/13/20 Page 3 of 5


                                         1          c)      Exhibit C – Notice of Case Management Conference and Assignment of Judge for

                                         2   All Purposes, filed January 15, 2020

                                         3          d)      Exhibit D – Civil Case Cover Sheet, filed January 15, 2020

                                         4          The documents contained in Exhibits A through D constitute all process, pleadings, and

                                         5   orders served on SEIU-UHW in the State Court Action.

                                         6          REMOVAL IS APPROPRIATE AND TIMELY

                                         7          5.      Removal is appropriate because this Court has original/federal-question

                                         8   jurisdiction pursuant to 28 U.S.C. sections 1331 and 1441(a).

                                         9          6.      SEIU-UHW received the Notice and Acknowledgement of Receipt of Summons

                                    10       and Complaint on February 25, 2020, and signed it on March 12, 2020. Therefore, this Notice of

                                    11       Removal of Civil Action is filed within the time provided by 28 U.S.C section 1446(b), in that it

                                    12       was filed within 30 days from the date SEIU-UHW was in receipt of the pleading, “through

                                    13       service or otherwise,” setting forth Plaintiffs’ claim for relief arising under the Constitution or

                                    14       laws of the United States. See Murphy Brothers, Inc. v. Michetti Pipe Stringing, Inc., 526 U.S.

                                    15       344, 347-48 (1999) (holding that a defendant’s statutory period to remove does not begin to run,

                                    16       and a defendant is not required to file for removal, until the defendant has been served).

                                    17              JURISDICTION, VENUE AND INTRADISTRICT ASSIGNMENT

                                    18              7.      A state court civil action in which there are alleged claims for relief arising under

                                    19       the Constitution and laws of United States may be removed to the United States District Court,

                                    20       without regard to the amount controversy. 28 U.S.C. §§ 1331, 1441(a). This action is properly

                                    21       removed to this Court pursuant to 28 U.S.C. section 1441(a) in that it is a civil action brought

                                    22       under the EFTA, 15 U.S.C. sections 1693 et seq.

                                    23              8.      This Court is in the judicial district and division embracing the place where the

                                    24       state court case was brought and is pending. Thus, this court is the proper District Court to which

                                    25       this case should be removed. 28 U.S.C. §§ 1441(a) and 1446(a).

                                    26              9.      This action arises in Fresno County. Thus, assignment in the Fresno Division

                                    27       would be appropriate. EDCA Local Rules, rule 120(d).

                                    28
WEINBERG, ROGER &                                                                               2
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                NOTICE OF REMOVAL
      Alameda, California 94501
           (510) 337-1001
                                                Case No. CaseNumber
                                             Case 1:20-cv-00385-AWI-SKO Document 1 Filed 03/13/20 Page 4 of 5


                                         1          FEDERAL QUESTION JURISDICTION

                                         2          10.     While SEIU-UHW denies all of the allegations in the Complaint, this Court

                                         3   nevertheless has original jurisdiction, pursuant to 28 U.S.C. section 1331, over Plaintiff’s first

                                         4   cause of action. It is irrefutable from the face of the Complaint that this cause of action was

                                         5   brought under the EFTA, 15 U.S.C. section 1693e(a), and it’s implementing regulations.

                                         6   (Complaint, ¶ 1-2, 23, 48-53.) Removal of this cause of action is therefore appropriate under 28

                                         7   U.S.C. section 1441(a).

                                         8          SUPPLEMENTAL JURISDICTION

                                         9          11.     As stated above, Plaintiff’s second and third causes of action are derivative of his

                                    10       first cause of action, and are therefore likewise subject to this Court’s original/federal question

                                    11       jurisdiction pursuant to 28 U.S.C. sections 1331 and 1441(a). Plaintiff’s first cause of action for

                                    12       violation of the EFTA is based on SEIU-UHW’s alleged failure to obtain Plaintiff’s consent prior

                                    13       to debiting his bank account. Plaintiff’s second and third causes of action seek penalties and

                                    14       other relief relating to that primary claim, i.e., that SEIU-UHW charged Plaintiff’s bank account

                                    15       without authorization and failed to effectively communicate with him about these charges.

                                    16              12.     The Court has supplemental jurisdiction over those derivative claims because they

                                    17       form part of the same case or controversy that is the subject of Plaintiff’s federal claim. 28

                                    18       U.S.C. §§ 1367(a), 1441(a); see City of Chicago v. Int’l Conference of Surgeons, 522 U.S. 156,

                                    19       156-159, 165 (1997) (District Court properly permitted removal and exercised supplemental

                                    20       jurisdiction over plaintiff’s state law claims where both plaintiff’s state and federal claims derived

                                    21       from “a common nucleus of operative fact”). All three of Plaintiff’s causes of action arise out of

                                    22       the same set of facts — the allegedly improper charges that SEIU-UHW made to Plaintiff’s bank

                                    23       account.

                                    24              13.     Various federal courts have exercised supplemental jurisdiction where plaintiffs

                                    25       have brought EFTA claims and related state law claims. See, e.g., Berenson v. Nat’l Fin. Servs.,

                                    26       LLC, 403 F. Supp. 2d 133, 136, 143 (D. Mass. 2005) (federal question jurisdiction over EFTA

                                    27       claim and supplemental jurisdiction over related violations of Massachusetts Truth in Savings

                                    28       Law and Consumer Protection Act); Vigneri v. US Bank Nat’l Ass’n, 437 F. Supp. 2d 1063, 1067-
WEINBERG, ROGER &                                                                               3
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                NOTICE OF REMOVAL
      Alameda, California 94501
           (510) 337-1001
                                                Case No. CaseNumber
                                             Case 1:20-cv-00385-AWI-SKO Document 1 Filed 03/13/20 Page 5 of 5


                                         1   68 n.2 (D. Neb. 2006) (federal question jurisdiction over EFTA claim and supplemental

                                         2   jurisdiction over state law conversion and Nebraska UCC claims).

                                         3           14.      Pursuant to the above, Plaintiff’s second and third causes of action are derivative,

                                         4   the Court has jurisdiction over all claims in the Complaint, and SEIU-UHW has properly

                                         5   removed the State Court action.

                                         6           ALL PROCEDURAL REQUIREMENTS FOR REMOVAL HAVE BEEN

                                         7   SATISFIED

                                         8           15.      Promptly following the filing of this Notice of Removal, written notice of the

                                         9   removal of this action will be served upon Plaintiffs pursuant to 28 U.S.C. section 1446(d).

                                    10               16.      A copy of this Notice of Removal will be promptly filed with the clerk of the

                                    11       Superior Court of California, County of Fresno, pursuant to 28 U.S.C. section 1446(d).

                                    12               17.      No previous application has been made for the relief requested herein.

                                    13               18.      The prerequisites for removal under 28 U.S.C. section 1441 have been met. If any

                                    14       question arises as to the propriety of the removal of this action, SEIU-UHW respectfully requests

                                    15       an opportunity to present a written brief and oral argument in support of its position that this case

                                    16       is removable.

                                    17               19.      SEIU-UHW reserves the right to amend or supplement this Notice of Removal.

                                    18               WHEREFORE, SEIU-UHW hereby removes this action now pending in the Superior

                                    19       Court of the State of California, County of Fresno, Case No. 20CECG00176 to this Honorable

                                    20       Court, and request this Court to retain jurisdiction over the entire matter for all further

                                    21       proceedings.

                                    22       Dated: March 13, 2020                            WEINBERG, ROGER & ROSENFELD
                                                                                              A Professional Corporation
                                    23

                                    24                                                               /s/ BRUCE A. HARLAND
                                                                                      By:            BRUCE A. HARLAND
                                    25
                                                                                              Attorneys for Defendant,
                                    26                                                        SEIU, UNITED HEALTHCARE WORKERS-
                                                                                              WEST
                                    27       148949\1075151

                                    28
WEINBERG, ROGER &                                                                                4
   ROSENFELD
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                NOTICE OF REMOVAL
      Alameda, California 94501
           (510) 337-1001
                                                Case No. CaseNumber
